Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 1 of 25 PageID: 110




                   Exhibit 5
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 2 of 25 PageID: 111



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme


Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
1[p]. A cartridge for generating an      The Flair Xtreme has a cartridge for generating an aerosol, as pictured below.
aerosol, the cartridge comprising:




Page 1 of 24                                                                                                                         10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 3 of 25 PageID: 112



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                             Corresponding Elements of Flair Xtreme
        1[a] a body including a storage    As pictured below, the cartridge has a body that includes a storage compartment configured to hold
Compartment configured to hold a           a vaporizable material (e.g., a liquid nicotine solution). The body has a first end and a second end
vaporizable material, the body having a    opposite the first end with a surface between the first end and the second end.
first end and a second end opposite the
first end, the body comprising a surface
between the first end and the second
end;




Page 2 of 24                                                                                                                         10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 4 of 25 PageID: 113



                                                                   Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme




                                         While the ingredients list recites “nicotinie” [sic] a person of ordinary skill in the art in light of the
                                         surrounding context and the Flair Xtreme product would have understood that the listed ingredient
                                         “nicotinie” [sic] refers to “nicotine.”


Page 3 of 24                                                                                                                                  10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 5 of 25 PageID: 114



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                            Corresponding Elements of Flair Xtreme
       1[b] a heating element             The cartridge has a heating element configured to generate the aerosol by heating the vaporizable
configured to generate the aerosol, the   material.
generating of the aerosol comprising
heating the vaporizable material; and




                                          The generating of the aerosol is accomplished by heating the vaporizable material absorbed by the
                                          wick.




Page 4 of 24                                                                                                                         10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 6 of 25 PageID: 115



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
        1[c] a mouthpiece secured over   The cartridge has a mouthpiece secured over the first end. As shown below, the mouthpiece has a
the first end, the mouthpiece having a   notch extending away from the second end towards the first end. The mouthpiece also covers a first
notch extending away from the second     portion of the surface.
end towards the first end, the
mouthpiece covering a first portion of
the surface,




Page 5 of 24                                                                                                                         10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 7 of 25 PageID: 116



                                                                  Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                              Corresponding Elements of Flair Xtreme
        1[d] the mouthpiece not covering    The mouthpiece does not cover a second portion of the surface, as shown below.
a second portion of the surface, the
second portion of the surface configured
for insertion into a cartridge receptacle
of a vaporizer device,




Page 6 of 24                                                                                                                         10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 8 of 25 PageID: 117



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
                                         The second portion of the surface is configured for insertion into a cartridge receptacle of a
                                         vaporizer device, as shown below.




Page 7 of 24                                                                                                                         10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 9 of 25 PageID: 118



                                                                   Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 1 (Independent)
Claim Language                               Corresponding Elements of Flair Xtreme
        1[e] the mouthpiece not covering     The mouthpiece does not cover a third portion of the surface, where the third portion is an area
a third portion of the surface, the third    between the notch and the second end. The third portion of the surface is visible when the second
portion of the surface comprising an         portion of the surface is inserted into the cartridge.
area between the notch and the second
end, the third portion of the surface
being visible when the second portion of
the surface is inserted into the cartridge
receptacle.




Page 8 of 24                                                                                                                         10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 10 of 25 PageID: 119



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 2 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
2. The cartridge of claim 1, wherein the   The mouthpiece is opaque and the surface is transparent, thus allowing the vaporizable material to
mouthpiece is opaque, wherein the          be visible through the surface.
surface is transparent, and wherein the
vaporizable material is visible through
the surface.




Page 9 of 24                                                                                                                         10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 11 of 25 PageID: 120



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 4 (Dependent)
Claim Language                             Corresponding Elements of Flair Xtreme
4. The cartridge of claim 1, wherein the   As shown below, the heating element is disposed proximate to the second end of the body.
heating element is disposed proximate to
the second end of the body.




                                           Heating element proximate to the second end




Claim 5 (Dependent)
Page 10 of 24                                                                                                                        10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 12 of 25 PageID: 121



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim Language                             Corresponding Elements of Flair Xtreme
5. The cartridge of claim 1, further       The cartridge has a wicking material that is configured to contact the vaporizable material and the
comprising a wicking material              heating element is disposed proximate to the wicking material.
configured to contact the vaporizable
material, wherein the heating element is
disposed proximate to the wicking
material.




Page 11 of 24                                                                                                                        10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 13 of 25 PageID: 122



                                                                  Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 7 (Dependent)
Claim Language                              Corresponding Elements of Flair Xtreme
7. The cartridge of claim 1, wherein the    As shown below, the second portion of the surface has a locking gap integral to the storage
second portion of the surface comprises     compartment. When the second portion of the surface is inserted into the cartridge receptacle, the
a locking gap integral to the storage       locking gap is configured to mate with a locking detent within the cartridge receptacle.
compartment, and wherein the locking
gap is configured to mate with a locking
detent within the cartridge receptacle,
when the second portion of the surface is
inserted into the cartridge receptacle.




Page 12 of 24                                                                                                                        10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 14 of 25 PageID: 123



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 7 (Dependent)
Claim Language                           Corresponding Elements of Flair Xtreme




                                         NOTE: The locking gap mates with a locking detent within the cartridge receptacle, when the
                                         second portion of the surface is inserted into the cartridge receptacle.




Page 13 of 24                                                                                                                        10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 15 of 25 PageID: 124



                                                                     Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 8 (Dependent)
Claim Language                                Corresponding Elements of Flair Xtreme
8. The cartridge of claim 1, wherein the      As shown below, the heating element comprises a resistive heating coil. The cartridge has a first
heating element comprises a resistive         heater contact and a second heater contact that are both electrically coupled to the resistive heating
heating coil, and wherein the cartridge       coil.
further comprises:
  a first heater contact electrically
coupled to the resistive heating coil, the
first heater contact configured to mate
with either of a first receptacle contact
within the cartridge receptacle or a
second receptacle contact within the
cartridge receptacle, when the second
portion of the surface is inserted into the
cartridge receptacle; and
   a second heater contact electrically
coupled to the resistive heating coil, the
second heater contact configured to mate
with either of the second receptacle
contact or the first receptacle contact,
when the second portion of the surface is
inserted into the cartridge receptacle.




Page 14 of 24                                                                                                                           10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 16 of 25 PageID: 125



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 8 (Dependent)
Claim Language                           Corresponding Elements of Flair Xtreme




                                         The first heater contact is configured to mate with either a first receptacle contact within the
                                         cartridge receptacle or a second receptacle contact within the cartridge receptacle (shown in blue).
                                         Similarly, the second heater contact is configured to mate with either the second receptacle or the
                                         first receptacle contact (shown in purple).

Page 15 of 24                                                                                                                        10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 17 of 25 PageID: 126



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme


Claim 10 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
10. The cartridge of claim 1, wherein the The body is non-cylindrical.
body is non-cylindrical.




Page 16 of 24                                                                                                                        10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 18 of 25 PageID: 127



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme


Claim 12 (Independent)
Claim Language                           Corresponding Elements of Flair Xtreme
12[p]. An apparatus for generating an    The Flair system is an apparatus for generating an aerosol.
aerosol, the apparatus comprising:




Page 17 of 24                                                                                                                        10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 19 of 25 PageID: 128



                                                                   Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 12 (Independent)
Claim Language                              Corresponding Elements of Flair Xtreme
12[a] a vaporizer device comprising a       The apparatus has a vaporizer device that has a cartridge receptacle.
cartridge receptacle; and




12[b] a cartridge comprising:               See discussion above of claim limitations 1[P] and 1[A].
a body including a storage compartment
configured to hold a vaporizable
material, the body having a first end and
a second end opposite the first end, the
body comprising a surface between the
Page 18 of 24                                                                                                                        10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 20 of 25 PageID: 129



                                                                    Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 12 (Independent)
Claim Language                               Corresponding Elements of Flair Xtreme
first end and the second end;
12[c] a heating element configured to        See discussion above of claim limitation 1[B].
generate the aerosol, the generating of
the aerosol comprising heating the
vaporizable material; and
12[d] a mouthpiece secured over the          See discussion above of claim limitation 1[C].
first end, the mouthpiece covering a first
portion of the surface,
12[e] the mouthpiece not covering a          See discussion above of claim limitation 1[D].
second portion of the surface, the second
portion of the surface configured for
insertion into the cartridge receptacle,
the mouthpiece not covering a third
portion of the surface,
12[f] the third portion of the surface       See discussion above of claim limitation 1[E].
being visible when the second portion of
the surface is inserted into the cartridge
receptacle.




Page 19 of 24                                                                                                                        10100192_1.docx
                        Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 21 of 25 PageID: 130



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 13 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
13. The apparatus of claim 12, wherein    See discussion above of claim 2.
the mouthpiece is opaque, wherein the
surface is transparent, and wherein the
vaporizable material is visible through
the surface.




Page 20 of 24                                                                                                                        10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 22 of 25 PageID: 131



                                                                     Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme



Claim 16 (Dependent)
Claim Language                                Corresponding Elements of Flair Xtreme
16. The apparatus of claim 12, wherein        See discussion of claim 5 and figure below. On information and belief, the wicking material
the cartridge further comprises a             comprises at least one of: a silica material, a cotton material, a ceramic material, a hemp material,
wicking material configured to contact        and a stainless steel material.
the vaporizable material, wherein the
heating element is disposed proximate to
the wicking material, and wherein the
wicking material comprises at least one
of: a silica material, a cotton material, a
ceramic material, a hemp material, and a
stainless steel material.




Page 21 of 24                                                                                                                          10100192_1.docx
                         Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 23 of 25 PageID: 132



                                                                  Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 17 (Dependent)
Claim Language                               Corresponding Elements of Flair Xtreme
17. The apparatus of claim 12, wherein       See discussion above of claim 7.
the second portion of the surface
comprises a locking gap integral to the
storage compartment, and wherein the
locking gap is configured to mate with a
locking detent within the cartridge
receptacle, when the second portion of
the surface is inserted into the cartridge
receptacle.




Page 22 of 24                                                                                                                        10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 24 of 25 PageID: 133



                                                                 Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme



Claim 20 (Dependent)
Claim Language                            Corresponding Elements of Flair Xtreme
20. The cartridge of claim 1, further     See discussion above regarding claim element 1[A], which shows the vaporizable material in the
comprising the vaporizable material       cartridge and shows nicotine listed as an ingredient.
within the storage compartment, wherein
the vaporizable material comprises a
nicotine formulation.




Page 23 of 24                                                                                                                        10100192_1.docx
                       Case 2:18-cv-14605-JLL-SCM Document 1-6 Filed 10/03/18 Page 25 of 25 PageID: 134



                                                                  Exhibit 5
 Representative Claim Chart of Infringement of claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 20, 21 in U.S. Patent No. 10,070,669 by Flair Xtreme

Claim 21 (Dependent)
Claim Language                              Corresponding Elements of Flair Xtreme
21. The apparatus of claim 12, wherein      See discussion above regarding dependent claim 20.
the cartridge further comprises the
vaporizable material within the storage
compartment, and wherein the
vaporizable material comprises a nicotine
formulation.




Page 24 of 24                                                                                                                        10100192_1.docx
